Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on 02/16/2021 have been fully considered but after further consideration, they are not persuasive. 
The Applicant argues that in regard to claims 1 and 16 that the combination of Erickson, Becker, and Azmat prior art, does not teach the limitation of the “a first bottom active region under the first partial gate line through the fourth partial gate line, the first bottom active region being configured to pass charges traveling among the first transistor through the fourth transistor;
wherein the first, transistor, the second transistor, the third transistor and the fourth transistor have different channel regions, respectively.” 
In response to this argument, the Examiner directs the applicant’s attention to the combination of Erickson, Becker, and Azmat prior art, which clearly shows that the 314/310/316/common source/drain node and a substrate potion which is surrounded by STI equivalent to the claimed first bttom active region) under the first partial gate line (402) through the fourth partial gate line (412), the first bottom active region (314/310/316/common source/drain node and a substrate potion which is surrounded by STI equivalent to the claimed first bttom active region) being configured to pass charges traveling among the first transistor (302) through the fourth transistor (308) (see Erickson, Fig.23 as shown below);
wherein the first transistor (302), the second transistor (304), the third transistor (306) and the fourth transistor (308) have different channel regions (note: the opposite side surface of body area 404/410 which physically contacts the gate structure considers as a channel region, which is different for different transistors), respectively (see Erickson, Fig.23 as shown below).
In addition, Erickson second embodiment Figs.19B and 20 teaches a bottom active region (104) under a partial gate lines (134/136) (note: Erickson teaches a bottom active region/substrate 104 formed of a single crystal silicon or other appropriate semiconducting materials, including, but not limited to, SiC, Ge alloys. Therefore, ordinary skill in the art recognize that the claimed bottom active region/substrate 104 formed of a single crystal silicon or other appropriate semiconducting materials, including, but not limited to, SiC, Ge alloys to pass charges traveling among the first transistors) (see Erickson, Figs.19B and 20 as shown below, ¶ [0011], and ¶ [0026]- ¶ [0027]).

In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the combination of Erickson, Becker, and Azmat prior art reference does meet all the limitation in claims 1 and 16.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein the first top active region extends in a second direction intersecting the first direction, and
the first top active region includes a first portion over the first bottom active region and a second portion not over the first bottom active region in a plan view.”, as recited in claim 22. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, 16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (U.S. 2013/0341733 A1, hereinafter refer to Erickson) in view of Becker et al. (U.S. 2015/0187769 A1, hereinafter refer to Becker) and Azmat et al. (U.S. 2015/0179646 A1, hereinafter refer to Azmat).
Regarding Claim 8: Erikson discloses an integrated circuit having a vertical transistor (see Erickson, Figs.19B, 20, and 23 as shown below and ¶ [0001]), the integrated circuit comprising:

    PNG
    media_image1.png
    512
    666
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    351
    870
    media_image2.png
    Greyscale

a first partial gate line (402) and a second partial gate line (408) extending in a first direction and arranged in parallel with each other (see Erickson, Fig.23 as shown above);
406) and a fourth partial gate line (412) extending in alignment with the first partial gate line (402) and the second partial gate line (406) in the first direction, respectively, and arranged in parallel with each other (see Erickson, Fig.23 as shown above);
a first top active region (414/top fin area) and a second top active region (418/top fin area) respectively forming a first transistor (302) and a second transistor (304) with the first partial gate line (402) and the second partial gate line (408) (see Erickson, Fig.23 as shown above);
a third top active region (414/top fin area) and a fourth top active region (418/top fin area) respectively forming a third transistor (306) and a fourth transistor (308) with the third partial gate line (406) and the fourth partial gate line (412) (see Erickson, Fig.23 as shown above);
a first bottom active region (314/310/316/common source/drain node and a substrate potion which is surrounded by STI equivalent to the claimed first bttom active region) under the first partial gate line (402) through the fourth partial gate line (412), the first bottom active region (314/310/316/common source/drain node and a substrate potion which is surrounded by STI equivalent to the claimed first bttom active region) being configured to pass charges traveling among the first transistor (302) through the fourth transistor (308) (see Erickson, Fig.23 as shown above);
wherein the first transistor (302), the second transistor (304), the third transistor (306) and the fourth transistor (308) have different channel regions (note: the opposite side surface of body area 404/410 which physically contacts the gate structure considers as a channel region, which is different for different transistors), respectively (see Erickson, Fig.23 as shown above).
In addition, Erickson second embodiment Figs.19B and 20 teaches a bottom active region (104) under a partial gate lines (134/136) (note: Erickson teaches a bottom active region/substrate 104 formed of a single crystal silicon or other appropriate semiconducting materials, including, but not limited to, SiC, Ge alloys. Therefore, ordinary skill in the art recognize that the claimed bottom active region/substrate 104 formed of a single crystal silicon or other appropriate semiconducting materials, including, but not limited to, SiC, Ge alloys to pass charges traveling among the first transistors) (see Erickson, Figs.19B and 20 as shown above, ¶ [0011], and ¶ [0026]- ¶ [0027]). 
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Erickson first embodiment Fig. 23 and Erickson second embodiment Figs.19B and 20 to enable the first bottom active region to be under the first partial gate line through the fourth partial gate line as taught by Erickson second embodiment Figs.19B and 20 in order to obtain a FinFET structure having two independently controllable parallel connected FET devices step of Erickson first embodiment Fig. 23 to be performed according to the teachings of Erickson second embodiment Figs.19B and 20 because one of ordinary skill in the art at the time of the invention would have been motivated to look to alternative suitable methods of performing the disclosed bottom active region to be under a partial gate lines step of Erickson first embodiment Fig. 23 and art recognized suitability for obtaining a FinFET structure having two independently controllable parallel 
Erickson is silent upon explicitly disclosing wherein a first connection structure connecting the first partial gate line and the fourth partial gate line; and
a second connection structure intersecting the first connection structure, the second connection structure connecting the second partial gate line and the third partial gate line to each other.
Before effective filing date of the claimed invention the disclosed connection structure were known in order to cross-coupled transistor configuration includes two PMOS transistors and two NMOS transistors to obtain an SRAM (Static Random Access Memory) bit cell circuit.
For support see Becker, which teaches wherein a first connection structure (59a13) connecting the first partial gate line (59a03) and the fourth partial gate line (59a09) (see Becker, Figs.14B and 29A as shown below and ¶ [0007]); and
a second connection structure (59a15) intersecting (708p) the first connection structure (59a13), the second connection structure (59a15) connecting the second partial gate line (59a07) and the third partial gate line (59a05) to each other (see Becker, Figs.14B and 29A as shown below and ¶ [0007]).

    PNG
    media_image3.png
    828
    800
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Erickson and Becker to enable the first connection structure (59a13) to be connecting the first partial gate line (59a03) and the fourth partial gate line (59a09) and to enable the second connection structure (59a15) intersecting (708p) the first connection structure (59a13), 59a15) to be connecting the second partial gate line (59a07) and the third partial gate line (59a05) to each other as taught by Becker in order to cross-coupled transistor configuration includes two PMOS transistors and two NMOS transistors to obtain an SRAM (Static Random Access Memory) bit cell circuit (see Becker, Figs.14B and 29A as shown above and ¶ [0007]).
The combination of Erickson and Becker is silent upon explicitly disclosing wherein a second connection structure cross the first connection structure.
Before effective filing date of the claimed invention the disclosed second connection structure were known to be cross the first connection structure in order to provide a highly-integrated semiconductor device, in which cells having a reduced height.
For support see Azmat, which teaches wherein a second connection structure (NL1) cross the first connection structure (NC1) (Azmat, Fig.6 and ¶ [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Erickson, Becker, and Azmat to enable the second connection structure (NL1) to cross the first connection structure (NC1) as taught by Azmat in order to provide a highly-integrated semiconductor device, in which cells having a reduced height (Azmat, Fig.6 and ¶ [0006]). 
Regarding Claim 9: Erickson as modified teaches an integrated circuit having a vertical transistor as set forth in claim 8 as above. The combination of Erickson and Becker further teaches wherein the first connection structure (59a13) includes a first contact (120p/118p) configured to electrically connect the first partial gate line (59a03) 59a09) (see Becker, Figs.14B and 29A as shown above).
Regarding Claim 10: Erickson as modified teaches an integrated circuit having a vertical transistor as set forth in claim 9 as above. The combination of Erickson and Becker is silent upon explicitly disclosing wherein the second contact is further away from the fourth top active region than the second top active region.
However, the combination of Erickson and Becker teaches wherein the second connection structure (59a15) includes a second contact (128p/126p) on the second partial gate line (59a07) (see Becker, Figs.14B and 29A as shown above),
the second contact (128p/126p) is configured to allow charges to pass through between the second partial gate line (59a07) and the third partial gate line (59a05) (see Becker, Figs.14B and 29A as shown above).
Hence, practicing the combination of  Erickson, and Becker to enable the first connection structure (59a13) connecting the first partial gate line (59a03) and the fourth partial gate line (59a09) and the second connection structure (59a15) connecting the second partial gate line (59a07) and the third partial gate line (59a05) to each other as shown above necessary results the claimed limitation of the second contact is further away from the fourth top active region than the second top active region.
Regarding Claim 11: Erickson as modified teaches an integrated circuit having a vertical transistor as set forth in claim 8 as above. The combination of Erickson and Becker further teaches wherein a first contact (120p) and a second contact (118p) respectively on the first partial gate line (59a03) and fourth partial gate line (59a07) (see Becker, Figs.14B and 29A as shown above); and
59a13) over the first contact (120p) and the second contact (118p) (see Becker, Figs.14B and 29A as shown above), 
wherein the third contact (59a13) is configured to electrically connect the first contact (120p) and the second contact (118p) to each other (see Becker, Figs.14B and 29A as shown above).   
Regarding Claim 16: Erickson discloses an integrated circuit having a vertical transistor (see Erickson, Figs.19B, 20, and 23 as shown above and ¶ [0001]), the integrated circuit comprising:
a first partial gate line (402) and a second partial gate line (408) extending in a first direction and arranged in parallel with each other (see Erickson, Fig.23 as shown above);
a third partial gate line (406) and a fourth partial gate line (412) extending in alignment with the first partial gate line (402) and the second partial gate line (408) in the first direction, respectively, and arranged in parallel with each other (see Erickson, Fig.23 as shown above);
a first top active region (414/top fin area) and a second top active region (418/top fin area) respectively forming a first transistor (302) and a second transistor (304) with the first partial gate line (402) and the second partial gate line (408) (see Erickson, Fig.23 as shown above);
a third top active region (414/top fin area) and a fourth top active region (418/top fin area) respectively forming a third transistor (306) and a fourth transistor (308) with the third partial gate line (406) and the fourth partial gate line (412) (see Erickson, Fig.23 as shown above); and
314/310/316/common source/drain node and a substrate potion which is surrounded by STI equivalent to the claimed first bttom active region) under the first partial gate line (402) and the fourth partial gate line (412), the first bottom active region (314/310/316/common source/drain node and a substrate potion which is surrounded by STI equivalent to the claimed first bttom active region) including a connection structure (320/322) (see Erickson, Fig.23 as shown above);
wherein the first transistor (302), the second transistor (304), the third transistor (306) and the fourth transistor (308) have different channel regions (note: the opposite side surface of body area 404/410 which physically contacts the gate structure considers as a channel region, which is different for different transistors), respectively (see Erickson, Fig.23 as shown above).
In addition, Erickson second embodiment Figs.19B and 20 teaches a bottom active region (104) under a partial gate lines (134/136) (note: Erickson teaches a bottom active region/substrate 104 formed of a single crystal silicon or other appropriate semiconducting materials, including, but not limited to, SiC, Ge alloys. Therefore, ordinary skill in the art recognize that the claimed bottom active region/substrate 104 formed of a single crystal silicon or other appropriate semiconducting materials, including, but not limited to, SiC, Ge alloys to pass charges traveling among the first transistors) (see Erickson, Figs.19B and 20 as shown above, ¶ [0011], and ¶ [0026]- ¶ [0027]). 
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Erickson 
Erickson is silent upon explicitly disclosing wherein a first connection structure connecting the first partial gate line and the fourth partial gate line; and
a second connection structure intersecting the first connection structure, the second connection structure connecting the second partial gate line and the third partial gate line.
Before effective filing date of the claimed invention the disclosed connection structure were known in order to cross-coupled transistor configuration includes two PMOS transistors and two NMOS transistors to obtain an SRAM (Static Random Access Memory) bit cell circuit.
59a13) connecting the first partial gate line (59a03) and the fourth partial gate line (59a09) (see Becker, Figs.14B and 29A as shown above and ¶ [0007]); and
a second connection structure (59a15) intersecting (708p) the first connection structure (59a13), the second connection structure (59a15) connecting the second partial gate line (59a07) and the third partial gate line (59a05) (see Becker, Figs.14B and 29A as shown above and ¶ [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Erickson and Becker to enable the first connection structure (59a13) to be connecting the first partial gate line (59a03) and the fourth partial gate line (59a09) and to enable the second connection structure (59a15) intersecting (708p) the first connection structure (59a13), the second connection structure (59a15) to be connecting the second partial gate line (59a07) and the third partial gate line (59a05) to each other as taught by Becker in order to cross-coupled transistor configuration includes two PMOS transistors and two NMOS transistors to obtain an SRAM (Static Random Access Memory) bit cell circuit (see Becker, Figs.14B and 29A as shown above and ¶ [0007]).
The combination of Erickson and Becker is silent upon explicitly disclosing wherein a second connection structure cross the first connection structure.
Before effective filing date of the claimed invention the disclosed second connection structure were known to be cross the first connection structure in order to provide a highly-integrated semiconductor device, in which cells having a reduced height.
NL1) cross the first connection structure (NC1) (Azmat, Fig.6 and ¶ [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Erickson, Becker, and Azmat to enable the second connection structure (NL1) to cross the first connection structure (NC1) as taught by Azmat in order to provide a highly-integrated semiconductor device, in which cells having a reduced height (Azmat, Fig.6 and ¶ [0006]). 
Regarding Claim 20: Erickson as modified teaches an integrated circuit having a vertical transistor as set forth in claim 8 as above. The combination of Erickson and Becker further teaches wherein a bottom surface of the first partial gate line (302/190) and a bottom surface of the third partial gate line (306/192) are over a same surface of the first bottom active region (314/310/316/common source/drain node and a substrate potion which is surrounded by STI equivalent to the claimed first bttom active region/104) (see Erickson, Figs.19B, 20, and 23 as shown above), and
an edge of the of the first partial gate line (302/190) faces an edge of the third partial gate line (306/192) (see Erickson, Figs.19B, 20, and 23 as shown above).
Regarding Claim 21: Erickson as modified teaches an integrated circuit having a vertical transistor as set forth in claim 16 as above. The combination of Erickson and Becker further teaches wherein a bottom surface of the first partial gate line (302/190) and a bottom surface of the third partial gate line (306/192) are over a same surface of the first bottom active region (314/310/316/common source/drain node and a substrate potion which is surrounded by STI equivalent to the claimed first bttom active region/104) (see Erickson, Figs.19B, 20, and 23 as shown above), and
an edge of the of the first partial gate line (302/190) faces an edge of the third partial gate line (306/192) (see Erickson, Figs.19B, 20, and 23 as shown above).  
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BITEW A DINKE/Primary Examiner, Art Unit 2896